Citation Nr: 0841073	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fungus of the feet.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1971 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural history

In January 1974, the veteran filed a claim of entitlement to 
service connection for fungus of the feet.  The veteran's 
claim was denied in an April 1974 rating decision.  The 
veteran did not appeal that decision.   The veteran's claim 
of entitlement to service connection for fungus of the feet 
was again denied in January 1976 and April 1980.  Those 
decisions were also not appealed.  In September 1992, the RO 
again declined to reopen the veteran's claim of entitlement 
to service connection for fungus of the feet, indicating that 
new and material evidence had not been submitted.  The 
veteran did not appeal that decision.  

In September 1979, the veteran filed a claim of entitlement 
to service connection for bilateral pes planus.  The 
veteran's claim was denied in a January 1980 rating decision.  
The veteran did not appeal that decision.  In March 1996, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for bilateral pes planus, indicating that 
new and material evidence sufficient to reopen the claim had 
not been submitted.  The veteran did not appeal that 
decision.

In April 2002, the veteran filed to reopen his previously 
denied claims of entitlement to service connection for fungus 
of the feet and bilateral pes planus.  These claims were 
denied in a February 2003 rating decision.  The veteran filed 
a timely substantive appeal [VA Form 9] in October 2003.  

In February 2005, the veteran presented sworn testimony 
during a personal hearing in St. Petersburg, Florida which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  

In a November 2005 decision, the Board denied the veteran's 
request to reopen his previously denied claims of entitlement 
to service connection for fungus of the feet and bilateral 
pes planus.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision issued in November 2007, 
the Court vacated and remanded the Board's decision.

Pursuant to the Court's remand, in a May 2008 letter, the 
Board provided the veteran and his attorney the opportunity 
to submit additional evidence and argument in support of the 
appeal.  In response to the Board's letter, the veteran's 
attorney submitted additional evidence directly to the Board, 
accompanied by a written waiver of local consideration of 
this evidence.  This waiver is contained in the veteran's 
claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

Remanded issues

As is set forth in more detail below, the veteran's claims of 
entitlement to service connection for fungus of the feet and 
bilateral pes planus are being reopened.  The issues are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington D.C.  The veteran will be informed if any 
additional action is required on his part.





FINDINGS OF FACT

1.  In a September 1992 rating decision, the RO confirmed and 
continued a previous denial of service connection for fungus 
of the feet.  The veteran was notified of that decision, and 
of appellate rights and procedures; he did not submit a 
timely appeal.  

2.  The evidence associated with the claims folder, 
subsequent to the September 1992 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for fungus of the feet.

3.  In a March 1996 letter, the RO advised the veteran that 
the previously denied claim of service connection for 
bilateral pes planus had not been reopened.  The veteran was 
notified of that decision, and of appellate rights and 
procedures; he did not submit a timely appeal.

4.  The evidence associated with the claims folder, 
subsequent to March 1996 letter, is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The RO's September 1992 rating decision is final.  38 
U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the September 1992 rating decision, new and 
material evidence has been received with respect to the 
veteran's claim of entitlement to service connection for 
fungus of the feet; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The RO's March 1996 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).
4.  Since the March 1996 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for bilateral pes 
planus; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for fungus of the feet 
and bilateral pes planus.  Through his attorney, he contends 
that new and material evidence which is sufficient to reopen 
the previously-denied claims has been received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's November 2005 decision contained an extensive 
discussion of the notice requirements of the VCAA.  See the 
Board's November 2005 decision, pages 4-8.  In its 
discussion, the Board stated that it "carefully considered 
the provisions of the VCAA and the implementing regulations 
in light of the record on appeal, and . . . finds that the 
development of these issues has proceeded in accordance with 
the provisions of the law and regulations."  See Id. at pg. 
5.

The Court's November 2007 Memorandum Decision did not 
articulate any errors in terms of VA's duty to notify or to 
assist the veteran under the VCAA.  Certainly, if there were 
problems with VCAA notice this would have been pointed out.  
The Board is aware of the Court's stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case].

Although the Court's November 2007 Memorandum Decision serves 
to vacate the Board's November 2005 denial and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of the now-vacated decision reveals 
that the Board articulated how VCAA compliance with respect 
to the duty to notify was achieved.  Because the November 
2007 Memorandum Decision found no fault in the Board's 
previous notice discussion, and for the sake of economy, that 
complete discussion will not be repeated.

Additionally, subsequent to the Court's Order, in May 2008, 
the Board wrote to the veteran's attorney, asking if there 
was any additional evidence and argument to submit.  As 
indicated above, in June 2008, the veteran's attorney 
submitted additional evidence (a disability assessment), 
accompanied by a waiver of local consideration of the newly 
submitted evidence.  The letter requested that the Board 
"proceed immediately with re-adjudication of the appellant's 
case."  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  

The Board further notes that the Court's November 2007 
Memorandum Decision was issued after the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Memorandum 
Decision did not contain any indication that the veteran did 
not receive appropriate notice as contemplated by the Court's 
decision in Kent or Dingess.

Regardless, with respect to notice to the veteran regarding 
new and material evidence, the September 2002 VCAA letter 
stated, "[t]o qualify as "new evidence," it must be 
submitted to VA for the first time. . . Evidence that is 
cumulative and tends to reinforce a previously established 
point is NOT considered new. . . To qualify as "material 
evidence," the additional information must bear directly and 
substantially upon the issue for consideration."  [Emphasis 
as in original].  Accordingly, the letter notified the 
veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  The Board 
recognizes that the veteran was not advised of why his 
service connection claims were previously denied, pursuant to 
Kent v. Nicholson, 20 Vet,. App. 1 (2006).  However, as the 
veteran's claims are being reopened herein, there is no 
prejudicial error.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2) in-service aggravation of disease or injury 
and (3), connection between the veteran's service and the 
claimed disabilities.  As to element (4) and (5), degree of 
disability and effective date, as the Board is reopening the 
veteran's claims, element (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence. Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has retained the services of an attorney 
and previously exercised his option to testify at a personal 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fungus of the feet.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in April 2002, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The Board initially observes that the Court's Memorandum 
Decision did not indicate any disagreement with the Board's 
previous recitation of the facts underlying this claim.  

The "old" evidence

In April 1974, the RO denied the veteran's claim of 
entitlement to service connection for fungus of the feet.  
The evidence of record at that time included the veteran's 
service treatment records, which were negative for any fungal 
infection.  The veteran was notified of this decision in an 
April 1974 letter from the RO.  He did not appeal.

The veteran's claim of entitlement to service connection for 
fungus of the feet was subsequently denied in rating 
decisions dated January 1980 and April 1986.  These decisions 
were also not appealed by the veteran.

In a September 1992 rating decision, the RO noted that the 
veteran had been hospitalized from March 1991 to April 1991 
for treatment of various disorders to include tinea pedis.  
The RO found that this evidence was not material, in that it 
failed to establish the incurrence of a foot fungus during 
active duty.  The veteran was notified of this decision, and 
of his appellate rights and procedures, by means of a letter 
dated October 1992.  Review of the claims file does not 
reveal that the veteran indicated timely disagreement with 
that decision.

The September 1992 rating decision, wherein the RO determined 
that a claim of entitlement to service connection for a 
fungus infection of the feet had not been reopened, is the 
most recent final denial with regard to that issue.

Additional evidence

Evidence associated with the veteran's claims file since the 
unappealed September 1992 rating decision includes treatment 
records dated between 2000 and 2003 pertaining to the 
treatment for various disorders, to include fungus and 
dermatitis of the feet.  These records include an August 2002 
reference, apparently based on the history provided by the 
veteran, that he suffered from foot problems since "military 
1975."

The evidence also includes the testimony presented by the 
veteran and his wife at the February 2005 personal hearing, 
at which time, the veteran alleged that his foot fungus had 
initially manifested during his period of service, and that 
the fungus had been a problem since that time.

Analysis

Initial matter - the Court decision

In its November 2005 decision, the Board reviewed the 
evidence added to the veteran's claims file subsequent to the 
last final denial in September 1992, including the veteran's 
treatment records and his statements.  The Board concluded 
that none of the additionally submitted evidence raised a 
reasonable possibility of substantiating the claims and, 
therefore, such evidence was cumulative and redundant of the 
evidence which was previously considered.

In its November 2007 decision, the Court held that that the 
Board had failed to provide sufficient reasons and bases for 
why the veteran's recent statements and testimony as to the 
in-service incurrence of his condition did not constitute new 
and material evidence.  See the November 2007 Memorandum 
Decision, pgs. 8-9.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision.  

The Board's analysis has been undertaken with that obligation 
in mind.  

Discussion

The unappealed September 1992 RO rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  The Court did not reopen the decision.  As 
explained above, the veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted evidence bears directly and 
substantially upon the specific matter under consideration.  

The RO's denial in September 1992 was predicated on the 
absence of evidence pertaining to Hickson element (2), in-
service disease or injury, and Hickson element (3), medical 
nexus between current disability and military service.  

With respect to Hickson elements (2), in-service incurrence 
of disease or injury, the veteran has offered statements and 
testimony as to the alleged in-service development of his 
currently diagnosed foot fungus.  Specifically, the veteran 
asserts that he incurred foot fungus as a result of standing 
in a communal shower at the Naval Air Station in Lakehurst, 
New Jersey.  He states that the water in the showers did not 
properly drain and that all of the men showering, including 
some men who recently returned from Vietnam, were forced to 
shower in two to three inches of standing water.  See 
veteran's statement dated October 2003.  He further testified 
that he experienced symptoms of itching and burning of his 
feet in service.  See February 2005 Board hearing transcript.  

Also newly added to the record is the February 2005 testimony 
of the veteran's spouse pertaining to the veteran's 
development of foot fungus in military service.  She 
testified that the veteran regularly visited her while he was 
stationed in Lakehurst, New Jersey.  She indicated that 
during these visits she observed that his feet were regularly 
"itching and scratching and bleeding."  Further, the 
veteran's spouse indicated that when the veteran came to 
visit her, he brought with him the medication that he had 
been prescribed at the Naval Air Station.  See February 2005 
Board hearing transcript.

Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  As the statements of the veteran and his wife 
are not inherently false or incredible, these statements are 
presumed to be true.  

The testimony of the veteran's spouse was not of record at 
the time of the September 1992 rating decision.  This 
testimony serves to corroborate the assertions of the veteran 
that he developed foot fungus while stationed at the Naval 
Air Station in Lakehurst, New Jersey.  Accordingly, this 
evidence is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for fungus of the feet.  

Therefore, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).  The veteran's claim for 
entitlement to service connection for fungus of the feet is 
therefore reopened.

With respect to element (3), medical nexus, for reasons and 
bases expressed below the Board is remanding this issue for 
additional development.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus.  

Pertinent law and regulations

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting 
that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

Factual background

The "old" evidence 

The Board initially observes that the Court's Memorandum 
Decision did not indicate any disagreement with the Board's 
previous recitation of the facts underlying this claim.  

In a January 1980 rating decision, the RO denied a claim of 
entitlement to service connection for bilateral pes planus 
(flat feet), based on a review of the evidence, including the 
veteran's service treatment records.  The RO noted that on 
the October 1972 separation examination, "peds plantis" was 
noted; the RO observed that this entry was made in different 
ink and handwriting than the remainder of the examination 
report.  The RO also noted that there was no mention of flat 
feet in service.  The RO denied the veteran's claim, 
concluding that flat feet had not been shown in service.  The 
veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
February 1980.  There is no record of timely disagreement 
with that decision.

In February 1996, the veteran requested that his claim of 
entitlement to service connection for bilateral pes planus be 
reopened, stating that he had been treated for that condition 
in 1971.  In a letter dated March 1996, the RO pointed out to 
the veteran that he had been advised by letter dated February 
1980 that his bilateral pes planus claim had been denied.  
The RO also informed the veteran that the February 1980 
rating decision had become final.  The RO further noted that 
evidence the veteran submitted pursuant to another request 
for service connection for bilateral pes planus, consisting 
of a page from his service treatment records, was not new 
evidence, inasmuch as it had been considered in the prior 
decision.  The veteran was advised that he could appeal this 
determination, and was furnished with notice of his appellate 
rights.  No timely appeal was thereafter made.

The March 1996 decision, wherein the RO determined that a 
claim of entitlement to service connection for bilateral pes 
planus had not been reopened, is the most recent final denial 
with regard to that issue.

Additional evidence

Evidence associated with the veteran's claims file since the 
unappealed March 1996 RO decision includes treatment records 
dated between 2000 and 2003 pertaining to the treatment for 
various foot complaints and diagnoses, including pes planus.  
Additionally, as indicated above, in June 2008, the veteran's 
attorney submitted a Miami-Dade Department of Human Services 
disability assessment dated February 2007.

The evidence also includes the testimony presented by the 
veteran and his wife at the February 2005 personal hearing, 
at which time, the veteran alleged that his bilateral pes 
planus disability pre-existed his enlistment in the military 
service and was subsequently aggravated by the conditions 
imposed thereby.

Analysis

Initial matter - the Court decision

In its November 2005 decision, the Board reviewed the 
evidence added to the veteran's claims file subsequent to the 
last final denial in September 1992, including the veteran's 
treatment records and his statements.  The Board concluded 
that the additionally submitted evidence did not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board found that this evidence was 
cumulative and redundant of the evidence which was previously 
considered.

In its November 2007 decision, the Court held that "the 
essence of the veteran's request to reopen his claim for pes 
planus is that his condition worsened while he was in 
service, not that the worsening was caused by a particular 
condition of his service.  When evaluated in this light, it 
is clear from the record that [the veteran's] assertion is 
new, not merely cumulative, and the Board's decision to the 
contrary is clearly erroneous."  See the November 2007 
Memorandum Decision, pg. 7.  

The Court also held that the veteran "is competent to 
testify to symptoms he experience during service, as they are 
his personal knowledge and observation. . . Because the Board 
did not address [the] veteran's hearing testimony regarding 
the pre-existence and worsening of his condition during 
service, its decision is not adequately supported by reasons 
and bases."  See the November 2007 Memorandum Decision, pg. 
8.



Discussion

The March 1996 RO decision, which declined to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus, is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

At the February 2005 Board hearing, the veteran testified 
that his currently diagnosed bilateral pes planus had in fact 
pre-existed his enlistment into military service.  He 
indicated that the condition had not been noted on his 
enlistment examination at his request.  He contended that his 
bilateral pes planus, which manifested in service in the form 
of "fallen arches" and foot pain, was aggravated by his 
active military service.  See February 2005 Board hearing 
transcript.

According to the Court's November 2007 Memorandum Decision, 
the veteran is competent to testify that "he started having 
trouble with the arches of his feet during service after 
wearing his standard issue boots."  See November 2007 
Memorandum Decision, pg. 8.  This testimony is arguably new 
and material evidence of the worsening of his pre-existing 
condition in service.  The veteran's claim for service 
connection of bilateral pes planus is accordingly reopened.  

Additional comments

Although the evidence discussed above is adequate for the 
limited purposes of reopening the two claims, this alone does 
not make it sufficient to allow the grant of the benefits 
sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claims].

As indicated in the above VCAA discussion, VA's statutory 
duty to assist the veteran in the development of his claims 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before decisions on the merits of 
the reopened claims may be rendered.
This will be discussed in the remand section below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for fungus of the feet is 
reopened.  To that extent only, the appeal is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further development.  

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(medical nexus), VA must obtain a medical nexus opinion.  

As was discussed above, it is undisputed that the veteran is 
currently diagnosed with fungus of the feet and bilateral pes 
planus.  Thus, Hickson element (1) is arguably satisfied as 
to both claims.  As indicated above, Hickson element (2) has 
arguably been met as to both claims.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a whether the 
veteran's fungus of the feet is related to his active 
military service.  Additionally, there is no medical opinion 
of record pertaining to aggravation of the veteran's pre-
existing bilateral pes planus during or due to military 
service.  
The Board therefore finds that VA nexus opinions are 
therefore necessary to decide both claims.  See Charles, 
supra; see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should arrange for a physician 
to review the veteran's VA claims 
file and provide an opinion as to 
whether it is at least as likely as 
not that the veteran's fungus of 
the feet is related to his active 
military service.  If the reviewing 
physician determines that an 
additional examination and/or 
diagnostic testing are necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

2.	VBA should also arrange for a 
physician to review the veteran's 
VA claims file and provide an 
opinion as to whether the veteran's 
pre-existing bilateral pes planus 
was aggravated beyond the course of 
its normal progression due to 
service.  If the reviewing 
physician determines that an 
additional examination and/or 
diagnostic testing are necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

3.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claims of 
entitlement to service connection 
for fungus of the feet and 
bilateral pes planus.  If the 
benefits sought on appeal remain 
denied, VBA should provide the 
veteran and his representative with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


